Citation Nr: 1032268	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of service connection for schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to September 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which declined to reopen the 
Veteran's claim of service connection for schizophrenia, 
undifferentiated type.

In his May 2007 substantive appeal, the Veteran initially 
indicated that he wished to be scheduled for a Board hearing at 
his local VA office.  In May 2010, however, his request for a 
hearing was withdrawn.  At the Veteran's request, the record on 
appeal was held open for an additional 60 days to permit him to 
submit additional evidence.  No additional evidence was received 
during that time.

The issue of entitlement to service connection for schizophrenia, 
undifferentiated type, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision mailed to the Veteran in September 1992 
declined to reopen the Veteran's claim of service connection for 
schizophrenia, undifferentiated type, and, the Veteran did not 
subsequently appeal that decision.

2.  The Veteran filed his current request to reopen his claim of 
service connection for schizophrenia, undifferentiated type, in 
November of 2005.

3.  The evidence associated with the claims file since the RO's 
September 1992 rating decision, when considered with the evidence 
previously of record, bears directly and substantially upon the 
questions of whether the Veteran sustained an in-service 
incurrence or aggravation of schizophrenia and/or whether the 
Veteran's schizophrenia was manifested within one year from his 
discharge from active duty service.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the 
RO's September 1992 rating decision that declined to reopen a 
claim of service connection for schizophrenia, undifferentiated 
type, is new and material, and the Veteran's claim of  service 
connection for schizophrenia, undifferentiated type, is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations Concerning Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses such as 
schizophrenia, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim." Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for schizophrenia, undifferentiated type, was denied in an August 
1981 rating decision on the basis that the evidence at that time 
did not demonstrate in-service incurrence or aggravation of 
schizophrenia.  Later that month, the Veteran sought to reopen 
his claim.  In a September 1992 rating decision, however, the RO 
declined to reopen the Veteran's claim on the continuing basis 
that the evidence did not show incurrence or aggravation of 
schizophrenia during service.  This rating decision was not 
appealed.  Accordingly, the Board finds that the September 1992 
rating decision is final under 38 U.S.C.A. § 7105(c).
The question for the Board now is whether new and material 
evidence has been received, in support of the Veteran's claim, 
since the issuance of that final decision.

In support of his November 2005 request to reopen his claim of 
service connection for schizophrenia, undifferentiated type, the 
Veteran has provided a January 2006 personal statement in which 
he asserts that the onset of schizophrenia during service caused 
him to go absent without leave (AWOL) for 87 days in 1975.  He 
further asserts that he advised a "Cpt. Henderson" as to his 
illness and that he was subsequently discharged.

VA has also obtained the Veteran's social security records, which 
include psychiatric evaluation and treatment records from 1976 to 
1986.  A January 1977 report reflects that the Veteran alleged 
disability due to "mental and speech problems" since September 
29, 1975, the date of the Veteran's discharge from service.   
Treatment records from Southeastern Regional Mental Health Center 
(Southeastern Regional) reflect that the Veteran began receiving 
psychiatric treatment at that facility in November 1973, prior to 
service, and through October 1978.  A January 1978 treatment 
record from Southeastern Regional reflects that a prior diagnosis 
of "non-psychotic organic brain syndrome" was changed to 
schizophrenia reaction, chronic undifferentiated.  At a 
psychiatric evaluation in July 1985, the Veteran reported that he 
suffered "nervous breakdowns" prior to service in 1972 and 
again during service in 1975.  At that time, the Veteran was 
diagnosed with "probable alcoholic hallucinosis versus possible 
chronic undifferentiated schizophrenia."

The foregoing evidence indicates that the Veteran has received 
psychiatric treatment since November 1973, that the Veteran's 
disorder continued through his active duty service from August 
1974 to September 1975, and that the Veteran has received ongoing 
psychiatric treatment since his discharge from service.  This new 
evidence relates to the previously unestablished questions of 
whether the Veteran sustained an in-service incurrence or 
aggravation of schizophrenia and/or whether the Veteran's 
schizophrenia was manifested within one year from his discharge 
from active duty service.  As these records also raise the 
reasonable possibility of substantiating the Veteran's claim, the 
Board finds that new and material evidence has been received, 
warranting that the Veteran's claim of service connection for 
schizophrenia, undifferentiated type, be reopened.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Insofar as the Veteran's request to reopen service connection for 
schizophrenia, undifferentiated type, the Board has considered 
whether VA has fulfilled its notification and assistance 
requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, 38 C.F.R. § 3.159, and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Given the favorable action taken with regard to 
that issue, however, no further notification or assistance in 
developing the facts pertinent to this limited matter is required 
at this time.  Indeed, any such action would result only in 
delay.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for an acquired psychiatric 
disorder, to include PTSD.

REMAND

A review of the claims file reveals that, to date, the Veteran's 
private and VA treatment records through May 2007 have been 
obtained.  The RO should contact the Veteran to obtain the names 
and addresses for any private or VA treatment facilities who have 
provided him with psychiatric evaluation or treatment since May 
2007.  After the RO has obtained this information, efforts should 
be made to obtain treatment records from each provider identified 
by the Veteran.

Although VA examinations were previously performed in July 1981 
and June 1992, the corresponding examination reports do not 
reflect any opinions as to whether the Veteran's schizophrenia, 
undifferentiated type was either incurred during or aggravated by 
his active duty service.  The Board also notes that a psychiatric 
evaluation performed in September 1985, as part of his social 
security disability claim, led the physician who performed that 
examination to conclude that the Veteran had "probable alcoholic 
hallucinosis versus possible chronic undifferentiated 
schizophrenia."  Under the circumstances, a VA examination is 
required to clarify the nature of the Veteran's disorder and its 
etiology.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim of service connection 
for schizophrenia, undifferentiated type.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.



The Veteran should be requested to provide, 
on a VA 21-4142 release, the names and 
addresses for any private or VA treatment 
providers who have given him psychiatric 
evaluation or treatment since May 2007.

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment received since 
May 2007 should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
psychiatric disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
diagnosed psychiatric disorder was incurred 
during service, or was aggravated by his 
active duty service.

In providing the requested opinions, the 
examiner should provide an explanation of 
the rationale for his opinions, taking into 
account all relevant evidence in the claims 
file, including, the Veteran's service 
treatment records, service personnel 
records, lay statements, prior VA 
examinations of July 1981 and June 1992, VA 
treatment records, private treatment 
records from Southeastern Regional Mental 
Health Center, Quaker Center, Wake County 
Mental Health Services, and the Veteran's 
social security records.

All opinions and conclusions should be 
expressed in a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
schizophrenia, undifferentiated type, 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


